FILED
                             NOT FOR PUBLICATION                            AUG 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAMEON HAM,                                      No. 09-16820

               Plaintiff - Appellant,            D.C. No. 1:08-cv-01982-LJO-SMS

  v.
                                                 MEMORANDUM *
KEN CLARK, Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                             Submitted August 10, 2010 **

Before:        O’SCANNLAIN, HAWKINS, and IKUTA, Circuit Judges.

       Dameon Ham, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging violations of his

Eighth Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. § 1915A for failure to state a claim.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We may affirm on any

ground supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th

Cir. 2008), and we affirm.

      The district court properly dismissed the claim against Warden Clark

because Ham failed to allege facts indicating Clark’s personal involvement in the

treatment of Ham’s sinus, hypertension, and pain medication problems. See Taylor

v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).

      The claims against the remaining defendants were properly dismissed

because Ham failed to allege facts showing that these defendants acted with

deliberate indifference to his medical problems. See Toguchi v. Chung, 391 F.3d

1051, 1057 (9th Cir. 2004) (explaining that a prison official acts with deliberate

indifference only if he or she knows of and disregards a substantial risk of serious

harm to an inmate).

      We do not consider the retaliation claim raised on appeal because it was not

adequately raised in the district court. See Baldwin v. Trailer Inns, Inc., 266 F.3d

1104, 1111 n.2 (9th Cir. 2001).

      Ham’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    09-16820